Jenkins, P. J.
A real-estate broker sold to the plaintiff a tract of land, for which tlie plaintiff gave his note to the owner, due January 1, 1929, bearing interest from maturity. At the time the sale was effected the broker entered into an agreement with the plaintiff to sell for him, by January 1, 1929, an undescribed tract of land belonging to the plaintiff, and agreed that if he failed to make such sale by that date he would “pay the interest” on the above-mentioned note. The broker failed to sell the plaintiff’s land by that date, and the plaintiff, having failed to pay his note at maturity, sued the broker for an amount representing one year’s interest accruing thereon after maturity. The judge dismissed the action on demurrer. Held: “A contract is an agreement between two or more parties for the doing or not doing of some specified thing.” Civil Code (1910), § 4216. One of the requirements of a valid contract is that it shall set forth a subject-matter upon which it can operate, with such certainty and completeness that either party may have a right of action upon it. Civil Code (1910), § 4222; Jernigan v. Wimberly, 1 Ga. 220 (2) ; Crawley v. Blackman, 81 Ga. 775 (8 S. E. 533) ; Brown-Randolph Co. v. Gude, 151 Ga. 281 (106 S. E. 161) ; Georgia Box & Mfg. Co. v. Southern Bottlers Service Co., 25 Ga. App. 360 (103 S. E. 188). In the instant case, there being no interest due at the time of the execution of the agreement sued on, and what interest the defendant engaged himself to pay not being stipulated, the court did not err in dismissing the action, on general demurrer.

Judgment affirmed.


Stephens and Bell, JJ., concur.